Opinion filed September 17, 2015




                                     In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-14-00304-CR
                                   ___________

                 CARL EDWARD DUHAMEL, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 18774B

                     MEMORANDUM OPINION
      Carl Edward Duhamel, Appellant, has filed a motion to dismiss his appeal. In
the motion, Appellant requests that this court “withdraw [his] notice of appeal and
dismiss this appeal.” The motion is signed by both Appellant and his counsel in
accordance with TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


September 17, 2015                                          PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.